DETAILED ACTION
	In Election filed on 08/05/2022 Claims 1-15 are pending. Group II (Claims 3-13) is elected. Claims 1-2 and 14-15 are withdrawn based on restriction/election requirement. Claims 3-13 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-2 and 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/05/2022.
Applicant’s election without traverse of Group II (claims 3-13) in the reply filed on 08/05/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 11/12/2019 and 04/14/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
	Based on Page 14 lines 24-25 a “microneedle” is interpreted as a needle with dimensions on the micrometer unit scale.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “a long needle-shaped body” in claim 3 is a relative term which renders the claim indefinite. The term “long” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 4-13 are rejected by virtue of depending on an indefinite claim.

Claim 3 recites the limitation “by expanding air inside the patterns having a two-dimensional shape to deform the patterns having the two-dimensional shape into a cast form having a three-dimensional shape.” A person of ordinary skill in the art would not be able to reasonable ascertain the scope of this limitation. It is unclear how the expansion of air can occur inside the patterns in order to cause the patterns into 2-D patterns into a case form having a 3-D shape. Put another way, what about the patterns or the mold configuration allows the patterns to be deformed by expanding air? The specification describes doing the claimed expansion occurring when at least a portion of the mold being plastically deformable, specifically partially or semi cured during the expansion. See Specification, Page 8 lines 7-13, Page 9 lines 1-4, Page 18 lines 10-19. For the sake of compact prosecution, the Examiner interprets the limitation consistent with the specification.

Allowable Subject Matter
Claims 3-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: The closest references are publications by some or all of the inventors of the instant application. NPL-11 and NPL-22 teach methods of forming a cavity by introducing a 2-D pattern on a mold followed by producing microneedle array molds having a 3-D shape by expanding air inside the patterns having a 2-D shape to deform the patterns having the 2-D shape into a case form having the 3-D shape. See NPL-1, pgs. 303-04, Abstract, Fig. 1; NPL-2, pgs. 348-350, Fig. 2. Each reference contemplates the potential applications of the technique developed. Specifically, the authors consider fabricating a circular shape microchannel network for mimicking the vascular system, micro concaves for spheroid culture, micro nozzles for droplet generation, and micro patch clamps for cell immobilization. See NPL-1, Abstract, 308; NPL-2, Abstract, 350. However, neither reference contemplates using the technique for molding, let alone molding microneedle structures as claimed. NPL-1 nor NPL-2 teach or suggest producing a microneedle array and/or pouring a biodegradable resin into the microneedle array molds and solidifying the biodegradable resin, completing the microneedle array by removing the microneedle array molds. 
NPL-33 does teach most, if not all, limitations of claim 3, including casting a microneedle. However, NPL-3 does not qualify as prior art under one or more of the exceptions under § 102(b)(1) because NPL-3 was published in January of 2019 which is within one year of the effective filing date of the instant application, 05/09/2018.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643. The examiner can normally be reached 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEITH S SHAFI/Primary Examiner, Art Unit 1744                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 Nguyen, Thanh Qua, and Woo-Tae Park. "Rapid, low-cost fabrication of circular microchannels by air expansion into partially cured polymer." Sensors and Actuators B: Chemical 235 (2016): 302-308.
        2 Nguyen, Thanh-Qua, and Woo-Tae Park. "Rapid, low cost fabrication of circular cross-section microchannels by thermal air molding." 2015 28th IEEE International Conference on Micro Electro Mechanical Systems (MEMS). IEEE, 2015.
        3 Tran, Le-Giang, Thanh-Qua Nguyen, and Woo-Tae Park. "Bio-inspired barbed microneedle for skin adhesion with interlocking mechanics." 2019 IEEE 32nd International Conference on Micro Electro Mechanical Systems (MEMS). IEEE, 2019.